Broyles, J.
This is a direct bill of exceptions to certain rulings made during the progress of the trial, and to portions of the charge of the court. It appearing that the case proceeded to a verdict, and that the plaintiff in error made also a motion for a new trial, which motion was still pending and undisposed of in - the court below when this bill of exceptions was sued out, the bill of exceptions was prematurely brought, and the writ of error must be dismissed. There being no apparent merit in the bill of exceptions, the request of counsel for the plaintiff in error that he be allowed to Withdraw the same, and to file it as exceptions pendente lite, is denied. Writ of error dismissed.